DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-12 do not have the proper margins as required by 37 CFR 1.84 (g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The disclosure is objected to because of the following informalities:
The disclosure is objected to for having improper paragraph numbers. Applicant provides paragraph numbers for the headings of each section, but paragraph numbers must clearly number each and every paragraph making those presented by applicant improper. 
The disclosure repeatedly recites “Spring-Type Head”; however, no spring appears to be present in the head of the flosser and the head does not form a spring, 
The disclosure repeatedly recites “Flossing Device with Spring-Type Head” with ---flossing device---
This “Spring-Type Head” language is repeated in the title of the invention but this language is not descriptive, as described above.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flossing Device. 
Page 3, paragraph 1: replace “DENTAL FLOSS DEVICE WITH A GUIDE POST” with ---Dental floss device with a guide post---.
Page 3, paragraph 3: replace “TENSIONING DENTAL FLOSSER AND METHOD OF MANUFACTURING THE SAME” with ---tensioning dental flosser and method of manufacturing---.
Page 4, paragraph 1: replace “DENTAL FLOSS DEVICE” with ---dental floss device---. 
Page 16 of the disclosure should be deleted and a proper Information Disclosure Statement submitted with these references cited. 
Appropriate correction is required.
Claim Objections
Claim 1: line 1, replace “A Flossing Device with Spring-Type Head comprising” with ---A flossing device comprising---; line 2, replace “A handle” with ---a handle---; line 3, delete the period at the end of this line; line 4, replace “A Spring-Type Head” with ---a head---; line 6, delete the period at the end of this line; 7, replace “Whereas” with ---wherein---; line 7, replace “Spring-Type Head” with ---head---.
Claims 2, 9, and 17-18: line 1, replace “A Flossing Device with Spring-Type Head, as defined in claim 1” with ---The flossing device as defined in claim 1---. 
Claim 2: line 1, replace “the said handle” with ---the handle---. 
Claims 3-8, 10-16, 19-20 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim which refers to more than one other claim shall refer to such other claims in the alternative only and a multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-8, 10-16, 19-20 have not been further treated on the merits.
Claim 9: line 2, replace “the said Spring-Type Head” with ---the head---. 
Claim 17: line 3, delete the period at the end of this line; line 4, replace “Whereas” with ---whereas---. 
Claim 18: line 2-3, replace “Spring-Type Head of the Flossing Device with Spring-Type Head” with ---head of the flossing device---; line 4, delete the period at the end of this line; line 5, replace “Whereas” with ---whereas---; line 7, replace “Flossing Device with Spring-Type Head” with ---flossing device---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 17-18 is/are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2: “durable and suitable…materials” is indefinite because this language is undefined by the claim and disclosure and the language “durable and suitable” are subjective to operating conditions and what one person deems to fit the description. For examination purposes, the claim will be treated as reciting “water-proof materials”. Clarification or correction is requested.  
Claims 17 and 18: each recites “whereas as an alternative embodiment”; however, this language is improper and does not make sense because this language should not be present in the claims only in the disclosure. Clarification or correction is requested.   
Claim 17: recites “the said knots” without antecedent basis. This claim also recites “whereas a suitable technology such as the method to manufacture beaded plastic chains used to control and move window blinds may be used to make and attach these plastic balls to the floss thread” and “the method” lacks antecedent basis. The term “such as” is indefinite because it is unclear if the language after this is required or not. Clarification or correction is requested.  
Claim 18: recites “could be made and manufactured as a whole integrated embodiment”, but “could” makes it unclear if the claim is actually requiring this. This claim also recites “whereas in such case, proper manufacturing methods as well as suitable…materials such as suitable plastics”; however, “suitable” is indefinite and “such as” makes it unclear if these limitations are actually required. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9: this claim recites language already set forth in claim 1, so it is not further limiting as required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elzinga (US 1332170) in view of Stiles (US 5067503).
Claims 1, 9, and 17-18: Elzinga discloses a flossing device (see Fig 1) comprising: a handle (1) with a storage chamber (6), a pair of windows (11) that in combination with the glass container (7; Page 1, 65-75) form a floss thread indicator (Page 1, 65-75), coiled floss thread (12, see Fig 3), a lid (9), a passage (15, Fig 4), and a cutter blade (16); a floss head including a substantially U-shaped flexible arm (2 & 3), formed by two substantially cylindrical shaped fixtures (see Figs 1-2 & 5), two threading slots (see Figs 1 & 5) with the handle fixed to the head (see Figs 1-2). 
Elzinga discloses the invention essentially as claimed except for the threading slots including two substantially hemispherical hollow spaces and the floss comprising balls. Stiles, however, discloses a series of flossing devices (see Figs 1, 9, 18) each including a handle (11, 110, 306; respectively) joined to a flossing head (16, 116, 16; respectively) that includes a substantially U-shaped flexible arm formed by two fixtures that each carry a threading slot (84) that are joined to two substantially hemisphere hollow spaces (83; Col 4, 45-55) in order to mate with two spherical protrusions (41) that can be formed on a coil of floss (see Fig 12). Stiles discloses providing floss with spherical protrusions and providing flossing tools with corresponding hemisphere shaped hollow spaces joined to threading slots in order to allow floss to be easily and quickly affixed to the device while also being quickly and easily removable from the device while maintaining a tight and secure fit of the floss during use (Col 2, 26-35). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing by modifying the flossing device of Elzinga by providing a hemispherical hollow space joined to the threading slots on the arm and balls on the floss in view of Stiles in order to allow floss to be easily and quickly affixed to the device while also being quickly and easily removable from the device while maintaining a tight and secure fit of the floss during use. 
Claim 17: Referring to the limitation “plastic balls”, the claim recites “as an alternative embodiment…can be used” and does not expressly require these limitations and the language “whereas a suitable technology such as the method to manufacture beaded plastic chains used to control and move window blinds may be used to make and attach these plastic balls to the floss thread” does not explicitly require any additional structure or that the floss be plastic. So Elzinga in view of Stiles is interpreted to meet the limitations of claim 17. 
Claim 18: Referring to the limitation “whereas in such case, proper manufacturing methods as well as suitable and durable types of water-proof materials such as suitable plastics could be used to make and manufacture the flossing device”; the language “could be used” means that the claim does not explicitly require this limitation and the device could be made from plastic if a person chose to do so. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elzinga (US 1332170) in view of Stiles (US 5067503) as applied to claim 1 above and further in view of Bai (US 20120180809).
Claim 2: modified Elzinga discloses the invention of claim 1 and Elzinga further discloses a portion of the handle (7) being formed of glass (Page 1, 65-75), which is a waterproof material. 
Modified Elzinga discloses the invention essentially as claimed except for the entire handle being made of water-proof materials. Bai, however, discloses a flossing device comprising a handle (4) and a head (1) joined to the handle with the head carrying a length of floss (see Figs 1 & 6). Bai discloses making flossing device handles and heads from plastic materials because they are easy for manufacturing, low cost, and light weight [0033]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Elzinga by providing the handle of plastic in view of Bai since Bai teaches plastics to be a known material used in manufacturing flossing devices and for them to be low cost and light weight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772